Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 1 of 11

 
Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 2 of 11

DOCUMENTS UNDERASEAR- 4 MI-71712-MAG Document3 Filed 11/24/20 Page 1 pf.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAGISTRATE JUDGE DEPUTY CLERK REPORFER/AFR
| MINUTE ORDER Ada Means 11:05-11:20 (Recorded by Zoom)
MAGISTRATE JUDGE DATE NEW CASE CASE NUMBER
Jacqueline Scott Corley November_ 24, 2020 3-20-71712-MAG- {
coon mee “APPEARANCES... eS
DEFENDANT AGE CUST P/NP ATTORNEY FOR DEFENDANT PD. Fl RET. TT
_| Andrew Chapin 32 Y P | Randy Sue Pollock (Special App) APPT. [7]
U.S. ATTORNEY INTERPRETER [_] FIN. AFFT CJ COUNSEL APPT'D
Scott Joiner Not required SUBMITTED
PROBATION OFFICER PRETRIAL SERVICES OFFICER DEF ELIGIBLE FOR [LJ] PARTIAL PAYMENT CJ
Pepper Friesen APPT'D COUNSEL LOF GIA FEES |

 

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS SCHEDULED TO: 0GCUR_ a ae
[X] INITIAL APPEAR |[[] PRELIM HRG [-] MOTION [_] JUGM'T & SENTG CJ STATUS
00:15 [-] TRIAL SET
[LJ 1D. COUNSEL [.] ARRAIGNMENT |[_] BOND HEARING |[_] IAREVPROB.or |L_] OTHER
or S/R
[J DETENTIONHRG [LJ ID7REMOVHRG [J CHANGE PLEA |] PROB.REVOC. |[] ATTY APPT
- HEARING
ris oat Si see Ta ~ INITIAL APPEARANCE - ede Oe es
ADVISED Da ADVISED [-.] NAME AS CHARGED [<x] TRUE NAME:
OF RIGHTS — OF CHARGES IS TRUE NAME Andrew James Chapin Jr.
oe ARRAIGNMENT.
Oo ARRAIGNED ON a ARRAIGNED ON |[(] READING WAIVED Cl WAIVER OF INDICTMENT FILED
INFORMATION INDICTMENT SUBSTANCE
oe : RELEASE

 

[-] RELEASED

ON O/R

 

ISSUED
APPEARANCE BOND

"AMT OF SECURITY
$ 350,000.00

 

 

SPECIAL NOTES

PASSPORT
SURRENDERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- ADDITIONAL PROCEEDINGS .

$100,000.00/PR DATE: 11/25/2020
PROPERTY TO BE POSTED cCoRPorATE security LC REAL PROPERTY:
[J CASH $ .
$250K secured by 711 Bucks Hill Road
([] MOTION [X]PRETRIAL (LJ DETAINED |[XJRELEASED |[(] DETENTION HEARING |[ REMANDED
FOR SERVICES AND FORMAL FINDINGS TO CUSTODY
DETENTION| REPORT WAIVED
ORDER REMOVED TO THE DISTRICT OF .
_ PLEA
Cy CONSENT inom GUILTY [_] GUILTY GUILTY TO COUNTS: LC]
ENTERED
[_] PRESENTENCE [_]CHANGE OF PLEA |[_] PLEA AGREEMENT OTHER:
REPORT ORDERED FILED
Jolin ee aa = CONTINUANCE: .
TO: [_] ATTY APPT [_] BOND ([] STATUS RE:
December 9, 2020 HEARING HEARING CONSENT (CC) TRIAL SET
AT: [-] SUBMIT FINAN. |LJ PRELIMINARY |[_] CHANGE OF STATUS
AFFIDAVIT HEARING PLEA
10:30 a.m. re: posting of property & PX date
BEFORE HON. [_] DETENTION [-] ARRAIGNMENTI[X] MOTIONS [] JUDGMENT &
HEARING SENTENCING
Beeler I.D. of counsel
[[] TIME WAIVED [] TIME EXCLUDABLE |[] IDENTITY / PRETRIAL PROB/SUP REV.
UNDER 18 § USC REMOVAL CONFERENCE HEARING
3161 HEARING

All parties appeared by Zoom videoconference. Defendant consented to proceed by Zoom. AUSA's 5 request to unseal the
entire case is granted. DPPA advised. Defendant to be interviewed by Pretrial Services for a post-bail report to determine if
additional conditions are required. CC: JSC & LB

DOCUMENT NUMBER:

 

 
 

Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 3 of11

Form Version: 2020-02-03.1 Case 3: SEMA RAS| Docume ; WA ; Pagans 4 FILED

   

 

 

 

Nov 24 2020

SUSAN Y. SOONG

 

 

 

 

 

 

 

(@]2{@} U.S. GOVERNMENT PRINTING OFFICE: 2018-671-305 CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
DATE SAN FRANCISCO
UNITED STATES DISTRICT COURT ORDER SETTING CONDITIONS OF Nov 24, 2020 3-20-MJ-71712-MAG-1
NORTHERN DISTRICT OF CALIFORNIA RELEASE AND APPEARANCE BOND
NAME OF DEFENDANT ADDRESS TELEPHONE NUMBER
ANDREW JAMES CHAPIN JR. 26 Cragmont Ave. San Francisco, CA 94116 608-213-1251
NAME OF[X]SURETY LICO-SIGNER L]CUSTODIAN ADDRESS TELEPHONE NUMBER
IAANDREW CHAPIN 711 Bucks Hill Rd, Southbury, CT 06488 203-525-1939
NAME OFXISURETY L]CO-SIGNER LICUSTODIAN ADDRESS TELEPHONE NUMBER
LOREEN CHAPIN 711 Bucks Hill Rd, Southbury, CT 06488 203-525-1939
AMOUNT OF BOND [Xlunsecurep Coerosit RECEIVED [x] oTHER SECURITY: TIME/DATE OF NEXT APPEARANCE COURTROOM/JUDGE
CL] Personat Dsecuren sy FROM $250,000 2nd residence Dec 9, 2020 10:30am Beeler
RECOGNIZANCE
$ 350,000 $100,000 TO BE POSTED BY:

 

 

 

 

 

 

 

 

CONDITIONS OF RELEASE AND APPEARANCE

Defendant is subject to each condition checked:

[X] Defendant must appear at all proceedings as ordered by the Court and must surrender for service of any sentence imposed.

[x] Defendant must not commit any federal, state, or local crime.

Defendant must not harass, threaten, intimidate, injure, tamper with, or retaliate against any witness, victim, informant, juror, or officer of the Court, or obstruct any
criminal investigation. See 18 U.S.C. § 1503, 1510, 1512, and 1513, on reverse side.

[] Defendant must submit to supervision by Pretrial Services and must report immediately upon release and thereafter as directed to Pretrial Services.

[x] Defendant must surrender all passports and other travel documents to Pretrial Services by__ 11/25/20 ___ and must not apply for other passports or travel documents.

EX] Defendant must not possess any firearm, destructive device, or other dangerous weapon.

EX] Defendant must not use alcohol to excess and must not use or possess any narcotic or other controlled substance without a legal prescription.

[x] Defendant must maintain current employment, or if unemployed must seek and maintain verifiable employment, or must commence an educational program
subject to approval by Pretrial Services.

(Defendant must submit to drug and/or alcohol testing as directed by Pretrial Services.

(Defendant must participate in substance abuse treatment, on an outpatient or residential basis, as directed by Pretrial Services.

(Defendant must participate in mental health treatment as directed by Pretrial Services.

(Defendant must have no contact, directly or indirectly, with any co-defendant outside of the presence of counsel.

[] Defendant must not change residence or telephone number without prior approval of Pretrial Services.

 

(Defendant must remain in the custody of custodian at . The
custodian must supervise defendant and report any violation of a release condition to Pretrial Services. A custodian who fails do so may be prosecuted for contempt.
(Defendant must reside in a halfway house at and must comply with all conditions of that facility.

 

Defendant must comply with the following location restrictions:
[X][A] Defendant must not travel outside of: [X]the Northern District of California (see map on reverse side),L_] other: 5
(118) Defendant must observe a curfew and remain at his/her residence every day from to , except as directed by Pretrial Services.
(1 [C) Defendant must remain at his/her residence at all times except for{_Jemployment;[] education;[_Jreligious services_]medical, substance abuse, or mental
health treatment;[_] attorney visits:|_]court appearances; [_]court-approved obligations;[_Jor other activities approved in advance by[_] Pretrial Services,L] the Court.
(Defendant must submit to location monitoring] by eps. by RF,LJas directed by Pretrial Services to ensure compliance with:
Call court-ordered location restrictions.
(J The following court-ordered location restrictions:
EJ The following conditions also apply:

1) Defendant to post $250,000 bond secured by his parents’ primary residence in a manner agreed to with U.S. Attorney's
Office. Secured bond will be established upon Clerk's receipt of the documents required by G.O. 55
2) Defendant may not travel outside of NDCA except with advance permission of the U.S. Attorney's Office.

 

 

Defendant must contribute to the cost of services provided by Pretrial Services as directed by Pretrial Services.

CONSEQUENCES OF DEFENDANT’S FAILURE TO OBEY CONDITIONS OF RELEASE AND APPEARANCE

If defendant does not obey these conditions of release and appearance, payment of the full amount of this bond will be due, and all cash or property posted to secure it
will be forfeited. Judgment may be entered and executed against defendant and all sureties or co-signers jointly and severally. An arrest warrant for defendant shall
issue immediately, and defendant may be detained without bail for the rest of the proceedings. Defendant will be subject to consecutive sentences and fines for failure
to appear and/or for committing an offense while on release. See 18 U.S.C. §§ 3146 and 3147, on reverse side.

We, the undersigned, have read and understand the terms of this bond and acknowledge that we are bound by it until duly exonerated.

 

SIGNATURE OF DEFENDANT SIGNATURE OF SURETY/CO-SIGNER/CUSTODIAN /S/

/S/

 

SIGNATURE OF SURETY/CO-SIGNER/CUSTODIAN eae OF —

/S/

 

 

 

SIGNATUR! DATE
THIS ORDER AUTHORIZES U.S, MARSHAL TO RELEASE DEFENDANT FROM CUSTODY Somatic wy Now. 7202020

 
ENT PRINTING

Case 3:20-mj-7171 SR BORIneny 24 Flea 72/31/20 Page 4 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA ) No. CR 3:20-MJ-70705 JCS
. )
Plaintiff, ) CONSENT TO ENTRY OF TRAVEL
vs AND OTHER ORDERS REGARDING
; CONDITIONS OF RELEASE

)
Defendant
)
)

 

As a third-party surety on the bail bond in this case,! consent to all future orders of the Court
permitting, for whatever reason, the Defendant to travel outside of the Northern District of California,
or to modify, supplement, or delete Defendant's conditions of release as the Court deems necessary.
| further consent to the entry of such orders without further notice to me.

| understand that if the Defendant, while out of this district with the permission of the Court, flees
or otherwise commits a breach of the bail bond conditions, | will be subject to a civil judgment for the
amount of the bail, and all property | have posted with the Court to secure the bail will be ordered
forfeited to the United States.

 

 

 

 

 

 

DATED: Nov 24, 2020

THIRD-PARTY SURETY, CO-SIGNER OR CUSTODIAN
DATED: Nov 24, 2020

THIRD-PARTY SURETY, CO-SIGNER OR CUSTODIAN
DATED: Nov 24, 2020

THIRD-PARTY SURETY, CO-SIGNER OR CUSTODIAN
DATED: Nov 24, 2020

 

 

THIRD-PARTY SURETY, CO-SIGNER OR CUSTODIAN

 
Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 5 of 11

UNITED STATES DISTRICT COURT
Northern District of California

CLERK’S OFFICE
SUSAN Y. SOONG 450 Golden Gate Avenue
Clerk of Court San Francisco, CA 94102
FINANCE DEPARTMENT Phone: 415-522-4621

Fax: 415-522-2150
December 15, 2020
Andrew Chapin& Lorraine Skelysky-Chapin
c/o Randy Sue Pollock

286 Santa Clara Ave
Oakland, CA 610

Subject: Collateral Receipt #34611152097

Case# 3:20-MJ-071712-MAG

US v. Andrew Chapin
Dear Sir/Madam:
Attached is a receiving record receipt for posting collateral to the Court to secure an appearance bond.
Please keep this receipt and return it to the Court when the collateral is returned to you upon exoneration
of the bond.

Sincerely,
/s/

Ana Banares
Financial Supervisor

Enclosure(s): Receipt 34611152097

PaGE 1 oF 1
Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 6 of 11

IMST + 40S
ATTORNEY OF RECORD
RANDY SUE POLLOCK BK= 7iG PGR S6e
286 SANTA CLARA AVENUE
OAKLAND, CA 94610
WHEN RECORDED MAIL TO:

Susan Y. Soong, Clerk of the US District
Court for the Northern District of Catifornia ‘
450 Golden Gate Avenue, 16th Floor :
San Francisco, CA 94102 THIS SPACE FOR RECORDER'S USE

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS SECURING
A PERSONAL SURETY BOND TO THE UNITED STATES DISTRICT COURT

THIS DEED OF TRUST, made this day of DECEMBER , 20.20. between ANDREW CHAPIN AND LORRAINE SKELSKY-CHAPIN

herein called TRUSTOR, whose address is:_71] BUCKS HILL ROAD, SOUTHBURY, CONNECTICUT and Susan Y. Soong, Clerk, United
States District Court for the Norlhern District of California, herein called both TRUSTEE and BENEFICIARY.

WITNESSETH: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WITH POWER OF SALE, that property in
NEWHAVEN __ County, Connecticut, described as: (ATTACH PROPERTY DESCRIPTION ON SEPARATE PAGE) TOGETHER WITH the rents,
issues and profits thereof, SUBJECT, HOWEVER, to the right, power and authority given to and conferred upon Beneficiary by paragraph (10) of the
provisions incorporated herein by reference to collect and apply such rents, issues and profits.

For the purpose of securing performance of each agreement of Trustor incorporated by reference or contained herein under the bond(s) posted on behalf of
defendant(s) ANDREW CHAPIN in Case No. 3:20-mj-71712 MAG which includes an cbligation by said Trustor’s surety (ies) in the amount of $
___$250,000_____ Secured by ‘

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR AGREES: By the execution and delivery of this Deed of Trust and the note or the
Personal Surety Bond secured hereby, that provisions (1) to (14), inclusive, (which provisions, identical in all counties, are printed on the reverse hereof) of the
fictitious deed of trust recorded in the book and at the page of Official Records in the office of the County Recorder of the County where said property is located,
noted below with the County name, viz:

 

 

COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE

Alameda RES477 IM 148 Kings 1122 516 Placer 1996 591 Sierra 78 6$2
Alpine 374-376 Lake ga2 153 Pluinas 291 119 Siskiyou B24 414
Amador 333 343 Lassen 334 458 Riversicie 1978 140181 Solano 1978 55321
Bune 2uu1 464 Los Angeles 76-738583 - Sacramento TUT? 1144 Sonoma 3421 802
Calaveras 475 244 Madera 1406 233 San Bento 432 18 Stanislaus 3074 385
Colusa 461 325 Manin 3400 1§ San Bemardino 9469 1383 Sutter 929 678
Contra Costa e914 326 Manposa 185 364 San Diego 1978 78-285214 Tehama 755 108
Del None 219 441 Mendecrn 1157 a3 San Franenscu coor 70oy Trnily 192 632
Ei Oorado 1634 92 Merceu 2130 929 San Joatquity aa2u 184 . Tulare 3549 778
Fresno Li) 7 Mudoc 255 590 San Las Opispu 2084 280 Tuolumne 539 129
Glenn N91 333 Muon Mai ois San Mate 1159 z337 Ventura 5158 219
Humboldt WG Soo Menterey wey ras Santa Boruara fe 90 =— Yulu 1316 148
Impenal 1418 Way Napa loge sbi Sarnia Chere o797 1944 Yuba 671 393
Inyo 232 93 Nuvaua 963 2u7 Santa Cruz 2033 275

Kem 5129 $21 Orange weedy 778 Shasta 1936 350

are hereby adopted and incorporated herein and made a part hereof as though fully set forth herein at length; that Trustor will observe and perform said provisions;
and that the references to property, obligations, and parties in said provisions shall be construed to refer to the property, obligations, and parties set forth in the
Deed of Trust. Trustor requests thal a copy of any Notice of Default and of any Notice of Sale hereunder be mailed to him at his address hereinbefore set forth.

A NOTARY PUBLIC OR OTHER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THe | SIGNATURE.OF TRUSTOR
IDENTITY OF THE INDIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH THIS CERTIFICATE IS

 

 

ATTACHED, AND NOT THE TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT. Sign: Le .
STATE OF CONNECTICUT Le Print; ANOS) Si CHA) iY)
COUNTY OF _NEW._ fr si -
HAVEN _ Lid Tecéo y Signe
Print Name: ne DS

 

 

On aft 202 beforeme, a). AM Vas S- Notary Public, personally appeared wv ofZi

who proved to me on the basis of salisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument. | certily under PENALTY.OF PERJURY under the laws of the State of California thal the foregoing
paragraph is true and correcl. .

WITNESS my hand and official seal.

U/, Ip — arnt. eRe
SIGNATURE OF NOTARY PUBLIC (SEAL) q/ 30/223
Form CAND GO-55-B (rev. 10/2015)

 
— Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 7 of 11 an

ie

a

  

 

 

  

 

 

 

 

     

   

\)
~
‘

 

os
Y

 

w

     

= ‘. a :
a . ros b> AT 3.2.42
= SOD sat ef a = : :
n> =~ st 4RLAS ‘
Zens . tm .
SCD Ae DE.
2 = . aft = OTe
- ly 2 Or ye yaies
- - Som Sw =
-, a : = :
Py Ly Se

"2, t
*,
Pee a
Fe saegensee”
Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 8 of 11

LAS Ts 4
BIE Fi Pas ao 3

VoL % 9 J pase 553

SCHEDULE A

All chat certain piece or parcel of land with all the
improvements thereon, situated {n che Town of Southbury, County of New
Haven and State of Connecticut, being known and designated as Lot No. 5,
as shown on a certain map entitled "Sub-Division map a portion of che
property of Frederick and Ruth Jones co be conveyed to or has been
conveyed to Edward Yurkunas Bucks Hill Road, Town of Souchbury, Conn.",
and on file in che Southbury Town Clerk's Office as Map No. 896, to
which map reference is hereby made, said premises being bounded and
described as Follows:

NORTHEASTERLY By land now or formerly of Frederick and
Ruth Jones, 70 feet; .

SOUTHEASTERLY By Lot No. 6. as shown on said map, 574.77
Feet;

SOUTHWESTERLY By Bucks Hill Road. as shown on said map,
165 feet;

NORTHWESTERLY By Lot No. 4, as shown on said map,

616.70 feet.

Said premises are [ree and clear of all encumbrances and
defects of records, except:

l. Easement to the Connecticut Light and Power Company
dated August 30, 1967 and recorded in Volume 83 at Page 670 of the
Southbury Land Records. ,

Stanped dp q

LMS T aS Es

 

 

 

oe
|
Reset All Forms

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OFFICE OF THE CLERK

OBLIGATION

_ We, the undersigned, represent and/or agree that:

We are the owners of the property pledged in the attached Deed of Trust;

 

In consideration for the release of defendant ANDREW CHAPIN
on bond in the matter of the United States v. CHAPIN

Case No. CR_3:20-MJ-71712-MA, we pledge the amount of $ 250,000)
by the above-mentioned Deed of Trust executed in favor of the United States District

Court, Northern District of California.

eet

to be secured

In the event bail is eventually exonerated in said matter, said beneficiary of the Deed of
Trust is authorized and requested to execute and acknowledge the Reconveyance

document also attached hereto;

In the event bail is eventually forfeited for failure to comply with the terms of the bail
order, said beneficiary is authorized to request the trustee under the Deed of Trust to
proceed with foreclosure under the terms of the Deed of Trust and to submit this
document together with the order forfeiting bail and the Deed of Trust as conclusive

evidence of default.

 

 

 

 

 
Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 10 of 11

Ana Banares

 

From: Randy Sue Pollock <rsp@rspollocklaw.com>

Sent: Tuesday, December 15, 2020 8:55 AM

To: Ana Banares

Ce: Grace Ligh

Subject: Re: US vs. Andrew Chapin CR. 20-71712 MAG Deed of Trust INST#4088

 

Ana and grace
I thought | sent everything. I’m in Atlanta this week working for the elect. I’m back sat and will send what's missing.
So sorry

Rsp

Randy Sue Pollock

Attorney at Law
286 Santa Clara Avenue

Oakland, CA 94610
T: 510-763-9967
F: 510-380-6551
C: 510-703-3370

www.rspollocklaw.com
Sent from my iPhone...

Please excuse autocorrect non sequiturs and typos

On Dec 15, 2020, at 11:42 AM, Ana Banares <Ana_Banares@cand.uscourts.gov> wrote:

Good morning Randy,

We received the Deed of Trust for the above case/defendant.
Required documents per General Order 55 are missing.

Please see attached General Order 55.
<image003.jpg>
Thank you,
Case 3:20-mj-71712-MAG Document 14 Filed 12/31/20 Page 11 of 11

Ana Banarey

Financial Supervisor

United States District Court
Northern District of California
https://cand.uscourts.gov
Ana_Banares@cand.uscourts.gov
(415) 522-2050

From: Randy Sue Pollock <rsp@rspollocklaw.com>
Sent: Monday, December 7, 2020 2:42 PM

To: Grace Ligh <Grace_Ligh@cand.uscourts.gov>
Subject: US vs. Andrew Chapin CR. 20-71712 MAG

CAUTION - EXTERNAL:

Grace,
Attached is the recorded new deed for the above-referenced case. Does this look
correct? How should | get this to you and should | also send you the obligation?

Thanx,
Randy Sue

RANDY SUE POLLOCK

Law Office of Randy Sue Pollock
286 Santa Clara Avenue
Oakland, CA 94610

T 510-763-9967

F 510-380-6551

C 510-703-3370

www.rspollocklaw.com

Confidentiality Notice: The information contained in this e-mail (and any attachments) is covered by the
Electronic Communications Act, 18 U.S.C. §§ 2510-2521. This email constitutes a privileged and
confidential communication pursuant to California Evidence Code § 952 and California Code of Civil
Procedure § 2018. This email is intended only for the identified recipient(s). If you are not the identified
recipient, you are notified that any disclosure, copying, distribution or the taking of any action in reliance
on this email is strictly prohibited

    

attachments or. ‘licking © ont :

 

is émail originated outside the Judiciary. Exercise caiitiin when opening,

 

<GO_55_.pdf>
<Bond- 320M1071712-AndrewChapin. pat

 
